I115th CONGRESS1st SessionH. R. 489IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Ms. DelBene (for herself, Mr. Conyers, Mr. Lewis of Georgia, Mr. Cohen, Ms. Judy Chu of California, Mr. Ellison, Mr. Carson of Indiana, and Ms. Matsui) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the collection of information and the establishment or utilization of a registry for the purposes of classifying or surveilling certain United States persons and other individuals on the basis of religious affiliation, and for other purposes. 
1.Short titleThis Act may be cited as the No Religious Registry Act of 2017. 2.FindingsCongress finds the following: 
(1)The National Security Entry-Exit System (hereinafter referred to as NSEERS), which was active from 2002 through 2011, registered and tracked individuals on the basis of their religion by targeting majority-Muslim countries in an attempt to thwart terrorism. (2)NSEERS tracked approximately 80,000 men and boys, and resulted in zero terrorist convictions from 2002 through 2011. 
(3)Mass surveillance of certain religious groups is inherently incompatible with American values as enshrined in the U.S. Constitution, does not improve U.S. national security, and has the potential to weaken national security by alienating crucial allies in the fight against terrorism. 3.Prohibition (a)In generalNo United States Government officer or employee may collect information or establish or otherwise utilize a database, or similar for the purpose of classifying or surveilling, on the basis of religious affiliation, a United States national, an alien who is lawfully present in the United States, or any alien who applies for a visa or seeks admission to the United States or on whose behalf a petition under the immigration laws is submitted, or conduct any study related to the collection of such information or the establishment or utilization of such a registry, database, or similar. 
(b)Rule of ConstructionNothing in this section may be construed as prohibiting the collection of information that is voluntarily provided and from which personally identifiable information is removed, to be used strictly for statistical purposes, including those permitted under section 9 of title 13, United States Code, that do not violate section 2 above.  4.Prohibition on solicitation and purchase (a)ProcurementA Federal entity may not solicit or award a contract to any entity for such entity to collect information or establish a registry that would violate section 3.  
(b)Collection of certain informationA Federal entity may not purchase or solicit any information on religious affiliation from a non-Federal entity for purposes that would violate section 3.  